COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-258-CV





BENNIE ROBLOW, JR.								APPELLANT



V.





SONYA SHELTON								  APPELLEE



 

----------

FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant is proceeding pro se in this court.  On May 5, we mailed appellant a letter explaining that his brief had not been filed as required by rule 
 38.6(a).  
Tex. R. App. P.
 38.6(a).  We mailed the letter to the address appellant provided in his notice of appeal.  The letter stated that we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing his appeal.  This correspondence, as well as other correspondence we have sent to appellant has been returned as undeliverable.  We have not received a response from any other party.

Because appellant's brief has not been filed, and appellant has not provided us with any other address or means of contacting him, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).
 

Appellant shall pay all costs of her 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: August 12, 2004    

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.